 1

 2

 3

 4

 5

 6

 7

 8                   United States District Court
 9                   Central District of California
10                        Western Division
11

12    DAVID ALBA,                                        CV 18-02572 TJH (Ex)
13                       Plaintiff,
14             v.
                                                                 Order          JS-6
15    DOMINO’S PIZZA, LLC, et al.,
16                       Defendants.
17

18         The Court has considered Plaintiff’s motion to remand, together with the moving
19   papers.
20         Defendants removed based on diversity jurisdiction, arguing that Defendant
21   Miguel Castaneda is a sham defendant because there is no private right of action for
22   violations of Cal. Lab. Code § 1197.1.
23         In considering whether Castaneda was a sham defendant joined solely to destroy
24   removal based on diversity jurisdiction, the Court must consider whether there is any
25   possibility that Alba will be able to establish liability against Castaneda. See Weidman
26   v. Exxon Mobil Corp., 776 F.3d 214, 218 (4th Cir. 2015). Further, fraudulent joinder
27   must be established by clear and convincing evidence. Hamilton Materials, Inc. v. Dow
28   Chem. Corp., 494 F. 3d 1203, 1206 (9th Cir. 2007).

                                                                        Order – Page 1 of 2
 1         At least one California case, Caliber Bodyworks, Inc. v. Superior Court, 134 Cal.
 2   App. 4th 365, 382 (2005), has indicated that there exists a private right of action for
 3   violations of Cal. Lab. Code § 1197.1.
 4

 5         Accordingly,
 6

 7         It is Ordered that the motion to remand be, and hereby is, Granted.
 8

 9         It is further Ordered that all other pending motions in this case be taken off
10   calendar.
11

12   Date: March 25, 2019
13                                             __________________________________
14                                                    Terry J. Hatter, Jr.
15
                                               Senior United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                        Order – Page 2 of 2
